--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibti 10.1

FIRST AMENDMENT
TO
THE AMENDED AND RESTATED NOTE AND WARRANT PURCHASE AGREEMENT
 
FIRST AMENDMENT TO AMENDED AND RESTATED NOTE AND WARRANT PURCHASE AGREEMENT
(this “Amendment”), dated as of January 28, 2013, by and between Lapis
Technologies, Inc., a Delaware corporation (the “Company”), and UTA Capital LLC,
a Delaware limited liability company (the “Purchaser”).


W I T N E S S E T H :


WHEREAS, the Company and the Purchaser entered into an Amended and Restated Note
and Warrant Purchase Agreement, dated as of August 31st 2012 (the “Agreement”),
pursuant to which, among other things, the Company agreed to issue to the
Purchaser secured promissory notes and warrants, on the terms and subject to the
conditions set forth in the Agreement; and


WHEREAS, the Company and the Purchaser desire to amend the Agreement in
accordance with the provisions of Section 14.4 of the Agreement, as provided
herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
agree as follows:


ARTICLE I - AMENDMENT TO THE AGREEMENT
 
Section 1.1.            Amendment to Section 6(c)(i) of Second Note attached as
Exhibit A-2 to the Agreement, Section 6(c)(i) of the First Note attached as
Exhibit A-1 to the Agreement and of Section 6.2(a)(vii) of the Agreement.
 
(a)           Section 6(c)(i) of the Second Note attached as Exhibit A-2 to the
Agreement is hereby amended to read as follows:
 
"(i)          any net proceeds of any equity financing by the Borrower or any
Subsidiary will be applied as follows: (x) the first $4,000,000 may be retained
by the Borrower or applied to reduce other obligations of the Borrower or a
Subsidiary, and (y) 75% of the excess of such net proceeds over $4,000,000 may
be retained by the Borrower or applied to reduce other obligations of the
Borrower or a Subsidiary and the remaining 25% shall be applied (A) first, to
repayment of the First Note and (B) second, to the extent any proceeds remain,
to the repayment of the Principal Amount;"
 
(b)           Section 6(c)(i) of the First Note attached as Exhibit A-1 to the
Agreement is hereby amended to read as follows:
 
"(i) any net proceeds of any equity financing by the Borrower or any Subsidiary
will be applied as follows: (x) the first $4,000,000 may be retained by the
Borrower or applied to reduce other obligations of the Borrower or a Subsidiary,
and (y) 75% of the excess of such net proceeds over $4,000,000 may be retained
by the Borrower or applied to reduce other obligations of the Borrower or a
Subsidiary and the remaining 25% shall be applied to repayment of the Principal
Amount;"
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Section 6.2(a)(vii) of the Agreement is hereby amended to conform
to the foregoing amended provision of the Second Note and First Note.
 
Section 1.2.           Concurrently with the execution of this Amendment, the
Purchaser executed a waiver in the form attached hereto as Appendix A, in
respect of its registration rights under sections 11.1 and 11.2 of the Agreement
applicable in connection with the Company's offering of its common stock, par
value $0.001 per share pursuant to the initial Registration Statement filed by
the Company on December 14, 2012 (and any subsequent revised Registration
Statement thereto) under the Securities Act Of 1933 (the "Proposed Offering").
 
The Company confirms that other than the Purchaser, the Company did not grant
any of its shareholders any Demand Registration or Piggyback Registration rights
 
Section 1.3.           The parties agree that the First Warrant (as defined
under the Agreement) issued by the Company to the Purchaser upon the Initial
Closing (as defined under the Agreement) shall be convertible into 952,227
shares of common stock of the Company, $.001 par value per share, according to
its terms as modified by the November 6, 2012 letter agreement.
 
Section 1.4.           The parties hereto hereby confirm that on December 17,
2012 the Company has repaid the Purchaser an amount of $2.5 Million (the "Repaid
Amount"), applied as set forth herein below, and, in connection therewith, the
Purchaser agreed to the early release of, and has provided documents releasing,
the Target Company Pledge (as defined under the Agreement). Accordingly, the
Target Company Pledge Agreement (as defined under the Agreement) executed
between Enertec Electronics and the Purchaser is terminated effective as of
December 17, 2012 and as of such date shall be no longer of force and effect.
 
(a)           The Repaid Amount shall be applied as follows: (i) an amount of $1
Million US shall be applied to reduce the Principal Amount (as defined under the
First Note) of the First Note (due on December 31, 2012); (ii) an amount of $1
Million US shall be applied to reduce the Principal Amount (as defined under the
Second Note) of the Second Note (due on May 15, 2013); and an amount of $500,000
US shall be applied to reduce the Principal Amount (as defined under the First
Note) of the First Note (due on September 1, 2013).
 
(b)           Notwithstanding anything to the contrary in the Agreement (or the
Individual Pledge Agreement (as defined under the Agreement)) , the D.L Capital
Pledge (as defined under the Agreement) shall remain in force and effect until
such time that the total Principal Amount is less than $2 Million US.
 
Section 1.5.           In consideration for the revised debt repayment schedule,
early release of the Target Company Pledge and the registration rights and
governance waivers set forth herein the Company hereby agrees to pay to
Purchaser $480,000, paid on or before the first to occur of (x) 30 days after
the closing of the Company’s next public offering of its shares, or (y)
September 16, 2013, in either (i) cash or (ii) in shares of common stock of the
Company, $.001 par value per share; provided, that the number of shares shall be
determined using the lesser of (a) the public offering price and (b) the
volume-weighted average closing sale price of the common stock for the five
trading days ending on the day immediately preceding the notice date; provided,
further, that (a) the Company shall give the Purchaser 10 days’ prior written
notice of any payment and, to the extent that such payment shall include shares,
and the number of shares to be included in the payment, and (b) not less than
33% of such payment shall be made in cash, with the timing and form of payment
otherwise determined by the Company in its sole discretion.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II - MISCELLANEOUS  
 
Section 2.1.          Reference to and Effect on the Agreement.  This Amendment
modifies the Agreement to the extent set forth herein, is hereby incorporated by
reference into the Agreement and is made an inseparable part thereof.  Except as
specifically amended by this Amendment, the Agreement shall remain in full force
and effect in accordance with its terms and is hereby ratified and confirmed.
Any capitalized terms not defined in this Amendment shall have the same
definition as in the Agreement.
 
Section 2.2.           Execution.  This Amendment may be executed in
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.
 
Section 2.3.           Entire Agreement.  This Amendment and the Transaction
Documents (as defined in the Agreement), together with the exhibits and
schedules hereto and thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.4.           Governing Law; Venue; Waiver of Jury Trial.  ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF TO THE EXTENT THAT THE GENERAL APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.  THE COMPANY AND PURCHASER HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF
ANY DISPUTE BROUGHT BY THE COMPANY OR PURCHASER HEREUNDER, ARISING FROM OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR PURCHASER, ANY CLAIM THAT IT IS
NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND PURCHASER HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.
 
[SIGNATURE PAGE FOLLOWS]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.
 

 
THE COMPANY:
 
LAPIS TECHNOLOGIES, INC.
         
 
By:
/s/  David Lucatz       Name:  David Lucatz       Title:    President and Chief
Executive Officer  

 

 
Address:
 
70 Kinderkamack Road
 
Emerson, New Jersey
 
07630
 
Email Address: david@dl-capital.com
 
Facsimile Number: 9723-533-5129

 

 
PURCHASER:
 
UTA CAPITAL LLC
           
By:
YZT Management LLC, its Managing Member
         
 
By:
/s/ Udi Toledano       Name:  Udi Toledano      
Title:    Managing Member
 

 

 
Address:
 
100 Executive Drive
 
Suite 330
 
West Orange, NJ 07052
 
Email Address: udi@aatcap.com
 
Facsimile Number: 973-736-0201



We, the undersigned, Mr. David Lucatz (the controlling shareholder of the
Company) and D.L Capital Ltd., in its name and on behalf of its affiliates,
hereby confirm that upon the future exercise by UTA Capital LLC, (if any), of
its demand registration rights as granted to it by Lapis Technologies, Inc.
("Lapis"), we shall agree to accept certain restrictions on resale of the shares
of Lapis held by us in connection with such registration as shall be reasonably
agreed between the undersigned and Lapis.
 
/s/ David
Lucatz                                                                                             
David Lucatz 
/s/ D.L. Capital Ltd.   
D.L Capital Ltd.

                                                                          
 
5

--------------------------------------------------------------------------------

 
 
January 28, 2013


Waiver and Undertaking Letter
 
Reference is hereby made to that certain Amended and Restated Note and Warrant
Purchase Agreement dated August 31, 2012 entered into by and between Lapis
Technologies Inc.,  (the “Company”), and the undersigned, UTA Capital LLC
(“Purchaser”) (the "Agreement").
 
Capitalized terms herein shall have the meaning ascribed to them in the
Agreement.
 
The undersigned, hereby:
 
1.        irrevocably waives any and all rights the Purchaser has under Section
11.2 of the Agreement by reason of, and in connection with, the Company's
offering of its common stock, par value $0.001 per share pursuant to the initial
Registration Statement filed by the Company on December 14, 2012 (and any
subsequent revised Registration Statement thereto) under the Securities Act of
1933 (the "Proposed Offering"), and accordingly, no Purchaser’s Registrable
Securities (as defined under the Agreement) shall be included in the Proposed
Offering;
 
2.        undertakes not to exercise, or demand the performance of, any of the
Purchaser's rights under Section 11.1 of the Agreement, for a period of 6 months
following the closing of the Proposed Offering; and
 
3.        irrevocably waives the Company’s obligations under Section 6.2(b)(i)
of the Agreement during the pendency of the Proposed Offering; provided,
however, the Company’s obligations under such Section 6.2(b)(i) shall be
reinstated if the Company withdraws the Registration Statement in respect of the
Proposed Offering and the Company would have an obligation to comply with the
terms of such section within four months of such registration statement
withdrawal date.
 
IN WITNESS WHEREOF, the undersigned have executed this Waiver effective as of
the date first above written.


UTA Capital LLC


By:
YZT Management LLC, its Managing Member
 
By:
/s/ Udi Toledano
 

 
Name:
Udi Toledano
 
Title:
Managing Member




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------